 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 DARLENE DEROCHER,                                      Case No.: 2:17-cv-02401-APG-WGC

 4            Plaintiff                                    Order Accepting Report and
                                                        Recommendation, Denying Motion to
 5 v.                                                  Remand, and Granting Motion to Affirm

 6 NANCY A. BERRYHILL,                                           [ECF Nos. 20, 23, 29]

 7            Defendant

 8           On January 31, 2020, Magistrate Judge Cobb recommended that I grant plaintiff Darlene

 9 Derocher’s motion to remand for a finding of disability and calculation and award of benefits

10 and deny defendant’s motion to affirm. ECF No. 29. The defendant did not file an objection.

11 Thus, I am not obligated to conduct a de novo review of the report and recommendation. 28

12 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo determination of those portions

13 of the report or specified proposed findings to which objection is made”); United States v.

14 Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

15 magistrate judge’s findings and recommendations de novo if objection is made, but not

16 otherwise” (emphasis in original)).

17           I THEREFORE ORDER that Magistrate Judge Cobb’s report and recommendation (ECF

18 No. 25) is accepted, plaintiff Darlene Derocher’s motion to remand (ECF No. 20) is

19 GRANTED, and the defendant’s motion to affirm (ECF No. 21) is DENIED. This action is

20 remanded to the administrative law judge for a finding of disability and calculation and award of

21 / / / /

22 / / / /

23
 1 benefits consistent with the report and recommendation and this order. The clerk of court is

 2 instructed to close this case.

 3         DATED this 19th day of February, 2020.

 4

 5
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
